DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	An Applicant’s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data.  It ignores the real world conditions under which examiners work.”  Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 U.S.P.Q. 260, 272 (S.D. Fl. 1972).  It is unreasonable for Examiner to review all of the cited references thoroughly.  By signing the accompanying 1449 forms, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.

 	Examiner notes that Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276 (Ct. App. 2011) (en banc) has significantly restricted the infringement defense of inequitable conduct.  A defendant must show that the patent in question would not have been issued but for undisclosed information, and that the patentee had the intent to deceive.  Examiner suggests that future Information Disclosure Statements cite only the most relevant/inclusive references or portions thereof.




Claim Objections
Claim 17 is objected to because of the following informality:  In Lines 3-4, there is no antecedent basis for “the detected relative motion”.  Therefore, the Examiner assumes that this claim should actually depend on claim 14, and that the word “motion” should be replaced with --movement--.  
 	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blair (US 2016/0109371), hereinafter Blair, in view of Heussler et al. (US 2017/0016770), hereinafter Heussler.

Claim 2: Blair discloses a system (10) to measure spectra of a sample (Fig. 1), comprising:
 	a compact spectrometer (100) to measure a spectrum of the sample [0035],
 	wherein the spectrometer (100) is functionally integrated with a smartphone (44b) [0035]. 
 	Blair discloses wherein a functional feature of the smartphone (44b) is a camera [0035], but does not explicitly disclose wherein the spectrometer is configured to utilize information obtained with the functional feature of the smartphone to improve the measurement of the spectrum of the sample.
0149]), and wherein is configured to utilize information obtained with a functional feature (camera) of the smartphone to improve the measurement of the spectrum of the sample (“Additionally, combining spectroscopy with smart phone platforms, this offers a low-cost point-of-care sensing solutions, which allows information to be sent via the web, which may include feedback, location identification and data logging utilizing cloud services” [0149]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Blair’s spectrometer to utilize images captured by the smartphone camera to improve spectrum measurements for the purpose of providing “low-cost point-of-care sensing solutions” using system feedback (Heussler [0149]).

Claim 3: Blair further discloses wherein the functional feature comprises a camera (“the present disclosure describes a portable spectrometer system that includes a camera of a smart phone to obtain an 
emission spectrum of an unknown sample” [0019]).

Claim 4: Blair, in view of Heussler, further discloses wherein the compact spectrometer or a computing device in communication with the spectrometer is configured to utilize the camera to improve the measurement of the spectrum of the sample (“Additionally, combining spectroscopy with smart phone platforms, this offers a low-cost point-of-care sensing solutions, which allows information to be sent via the web, which may include feedback, location identification and data logging utilizing cloud services.” Heussler [0149]).

Claim 11: Blair further discloses wherein the camera is configured to obtain an image of the sample comprising a plurality of different components (inherent function of camera [0035]), and wherein the 100) is configured to measure at least a subset of the plurality of different components included in the image (inherent to spectrometry, measuring of an emission spectrum [0035]).

Claim 13: Blair further discloses wherein the spectrometer (100) or a computing device in communication with the spectrometer (100) is configured to utilize an image of the sample generated by the camera and the spectrum of the sample to identify the sample (inherent to spectrometry, Abstract).

Claim 19: Blair further discloses wherein the compact spectrometer (100) comprises communication circuitry such that the spectrometer (100) can transmit and receive data to and from the smartphone (44b) (inherent since spectrometer works in conjunction with smartphone [0035]).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Blair, in view of Heussler as application to claim 3 above, and further in view of Körner et al. (US 2017/0059408), hereinafter Körner.

Claim 5: Blair does not explicitly disclose determining the distance between the spectrometer and a sample.
 	Körner, however, in the same field of endeavor of spectrometry, discloses wherein a spectrometer is configured to determine a distance between the spectrometer and a sample [0002].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Blair’s spectrometer to utilize the camera of the smartphone to determine the distance to the sample for the purpose of properly calibrating measurement results.  

Claim 7: Blair does not explicitly disclose determining the distance between the camera and a sample.
0002].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Blair’s spectrometer to utilize the camera of the smartphone to determine the distance to the sample for the purpose of properly calibrating measurement results.  Furthermore, it is evident that, in Blair’s modified system, since the spectrometer uses the camera of the smartphone (Blair [0019]), the distance between the spectrometer and the sample is the same as the distance between the camera and the sample.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blair, in view of Heussler as application to claim 3 above, and further in view of Watson et al. (US 2015/0036138), hereinafter Watson.

Claim 10: Blair does not explicitly disclose determining a portion of the sample from which the spectrum was measured.
 	Watson, however, in the same field of endeavor of smartphone-integrated spectrometry, discloses a spectrometer (101) functionally integrated with a smartphone (Fig. 1) [0090], wherein the spectrometer (101) or a computing device in communication with the spectrometer (101) is configured to utilize the camera of the smartphone to determine a portion of the sample (105) from which a spectrum was measured (“In some embodiments, the light source 204 illuminates only a small portion of the sample”, thus the camera images only this small portion [0094]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Blair’s system to illuminate/image only a small portion of a sample at one time for the purpose of more precisely understanding the properties of the sample and ascertaining any variations.  

Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Blair, in view of Heussler as application to claim 3 above, and further in view of Brunk et al. (US 2016/0187199), hereinafter Brunk.

Claim 14: Blair is silent with respect to estimating the relative movement of the sample surface with respect to the compact spectrometer during measurement.
 	Brunk, however, in the same field of endeavor of smartphone-integrated spectrometry, discloses a spectrometer functionally integrated with a smartphone (Abstract), wherein the spectrometer or a computing device in communication with the spectrometer is configured to utilize the camera of the smartphone to estimate the relative movement of the sample surface with respect to the spectrometer during measurement (“motion estimation” [0181]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Blair’s spectrometer with the capability of estimating relative motion between the sample and the spectrometer for the purpose of determining how much correction is needed to account for blur.  

Claim 16: Blair is silent with respect to correcting for spectrometer motion during the measurement of the spectrum of the sample.
 	Brunk, however, in the same field of endeavor of smartphone-integrated spectrometry, discloses a spectrometer functionally integrated with a smartphone (Abstract), wherein the spectrometer or a computing device in communication with the spectrometer is configured to utilize the camera of the smartphone to correct for spectrometer motion during the measurement of the spectrum of the sample. (“motion estimation and compensation can be used to deal with motion” [0181]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Blair’s spectrometer with the capability of correcting for 

Claim 17: Blair, in view of Heussler and Brunk, does not explicitly discloses providing instructions to a user of the spectrometer to repeat a measurement of the sample if the detected relative movement exceeds a set threshold value. 
 	However, Brunk discloses that it is well known in image processing to deal with image misregistration and that there is performance degradation due to motion [0181].  Blair also discloses compensating for relative motion [0181].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Blair’s system to set a threshold value for motion compensation and require remeasuring a sample for the purpose of ensuring motion compensation is applied effectively to optimize performance (Brunk [0181]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Blair, in view of Heussler as application to claim 3 above, and further in view of Gulati et al. (US 2016/0097716), hereinafter Gulati.

Claim 15: Blair is silent with respect to distinguishing between sample movement and smartphone movement.
 	Gulati, however, in the same field of endeavor of optical investigation, discloses wherein a smartphone utilizes an accelerometer as a spatio-temporal sensor [1000].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Blair’s system so that the smartphone is functionally integrated with a smartphone utilizing an accelerometer for the purpose of sensing spatio-temporal changes (i.e. movement) of the smartphone.  It is thus evident that, when any relative motion is detected .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Blair, in view of Heussler as application to claim 3 above, and further in view of O’Brien et al. (US 2014/0339428), hereinafter O’Brien.

Claim 18: Blair does not explicitly disclose wherein the spectrometer is configured to utilize the GPS feature of the smartphone.
 	O’Brien, however, in the same field of endeavor of smartphone-integrated spectrometry, discloses a spectrometer functionally integrated with a smartphone [0055], wherein the spectrometer or a computing device in communication with the spectrometer is configured to utilize the global positioning system (GPS) to determine the identity of the sample (by determining location of administration [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Blair’s spectrometer to utilize the GPS feature of the smartphone for the purpose of determining that “the known or verified medication has been administered to a known or verified subject, or person” (O’Brien [0055]).

Allowable Subject Matter
Claims 6, 8-9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6: None of the prior art of record, alone or in combination, teaches or discloses the system of claim 5, wherein the compact spectrometer or a computing device in communication with the 
Claim 8: None of the prior art of record, alone or in combination, teaches or discloses the system of any one of claims 5-7, wherein the compact spectrometer or another computing device in communication with the spectrometer is configured to provide a visualization of the parallax between an illumination module of the spectrometer and the camera of the smartphone on the smartphone camera display.

Claim 9: None of the prior art of record, alone or in combination, teaches or discloses the system of claim 3, wherein the camera is configured to provide an indication layer to a user of the spectrometer in order to assist the user in adjusting a position or orientation of the spectrometer with respect to the sample.

Claim 12: None of the prior art of record, alone or in combination, teaches or discloses the system of claim 3, wherein the compact spectrometer or a computing device in communication with the spectrometer is configured to utilize the camera to estimate a volume of a component of the sample using a vision algorithm.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896